                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE

J.B. POINDEXTER & CO., INC. and  *
EFP, LLC,                        *
                                 *
     Plaintiffs,                 *                            No. 3:20-cv-01113
                                 *
v.                               *
                                 *                            Judge: Aleta A. Trauger
ROI INDUSTRIES GROUP, INC. d/b/a *
ROI MACHINERY & AUTOMATION, INC. *
and KEVIN M. SAYLOR              *
                                 *
     Defendants.                 *


      MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION FOR DEFAULT


       Plaintiffs, J.B. Poindexter & Co., Inc. and EFP, LLC, through counsel and pursuant to Rule

55(a) of the Federal Rules of Civil Procedure, move for an entry of default against Defendants for

their failure to timely respond to Plaintiffs’ Complaint.

       Rule 55(a) of the Federal Rules of Civil Procedure provides that “[w]hen a party against

whom a judgment for affirmative relief is sought has failed to plead or otherwise defend, and that

failure is shown by affidavit or otherwise, the clerk must enter the party’s default.”1

       Plaintiffs served both Defendants on February 19, 2021,2 which properly informed them of

their obligation to plead or otherwise defend the allegations in Plaintiffs’ Complaint within 21 days

(March 12, 2021).3 March 12 has come and gone, but Defendants have to date failed to file a




1 Id. See also Lucas v. Desilva Auto. Servs., No. 1:16-cv-790, 2019 U.S. Dist. LEXIS 130146, at
*16 (S.D. Ohio Aug. 5, 2019) (also noting that “before moving for judgment by default, ‘the
proponent must first request the clerk's entry of default pursuant to Rule 55(a).’”).
2 Only one Defendant is an individual (Kevin Saylor), and he is neither incompetent, a minor,

nor in military service. Dec. Stephan R. Wright, Esq. para 4 (attached hereto as Exhibit 1).
3 See Dec. Stephan R. Wright, Esq. para 2.




     Case 3:20-cv-01113 Document 12 Filed 03/19/21 Page 1 of 2 PageID #: 57
responsive pleading. 4 As a result, Plaintiffs request that this Court direct the Clerk to enter an

entry of Default against each Defendant in this action.

                                       Respectfully submitted:

                                       THE LAW OFFICE OF STEPHAN WRIGHT, PLLC

                                       BY:            /s/Stephan R. Wright
                                               Stephan R. Wright (#031494)
                                               2288 Gunbarrel Rd. Ste. 154/Box 247
                                               Chattanooga, TN 37421
                                               Telephone: (423) 826-6919
                                               Facsimile: (423) 826-6929
                                               swright@stephanwright.com
                                               Attorneys for Plaintiffs




                                 CERTIFICATE OF SERVICE

        I do hereby certify that the forgoing document has been filed electronically. A copy of this
filing will be sent via U.S. Mail to the parties at the addresses below.

                 ROI INDUSTRIES GROUP, INC. d/b/a
                 ROI MACHINERY & AUTOMATION, INC.
                 c/o Registered Agent, Kevin M. Saylor
                 1534 Cher Drive, Building 2,
                 Durham, North Carolina 27713

                 Kevin M. Saylor
                 903 East Oak Drive
                 Durham, North Carolina 27705

         This 19th day of March, 2021.


                                       BY:           /s/Stephan R. Wright
                                                     Stephan R. Wright, Esq.




4   See Dec. Stephan R. Wright, Esq. para 3.


                                                                                                  2
       Case 3:20-cv-01113 Document 12 Filed 03/19/21 Page 2 of 2 PageID #: 58
